 Case: 4:19-cr-00687-SO Doc #: 23 Filed: 05/27/20 1 of 2. PageID #: 89




                               UNITED STATES DISTRICT COURT
                                NORTHERN DISTRICT OF OHIO
                                     EASTERN DIVISION


UNITED STATES OF AMERICA,                        )       CASE NO. 4:19 CR 687
                                                 )
         Plaintiff                               )       JUDGE SOLOMON OLIVER, JR.
                                                 )
    v.                                           )       ORDER ACCEPTING PLEA
                                                 )       AGREEMENT, JUDGMENT AND
SELVIN ROSENDO ORTIZ-ALVAREZ,                    )       REFERRAL TO U.S. PROBATION
                                                 )       OFFICE
      Defendant                                  )


           This case is before the Court on a Report and Recommendation filed by United States

Magistrate Judge Thomas M. Parker, regarding the change of plea hearing of Selvin Rosendo Ortiz-

Alvarez, which was referred to the Magistrate Judge with the consent of the parties.

           On November 7, 2019, the government filed a 2 count Indictment, charging

Defendant Ortiz-Alvarez, with False Claim of United States Citizenship, in violation of Title 18

U.S.C. § 911, and Fraud in Connection with Identification Documents, in violation of Title 18

U.S.C. 1028(a)(7). Defendant was arraigned on January 24, 2020, and entered a plea of not guilty

to counts 1 and 2 of the Indictment, before Magistrate Judge Limbert. On March 20, 2020

Magistrate Judge Parker received Defendant Ortiz-Alvarez’s plea of guilty to counts 1 and 2 of the

Indictment, and issued a Report and Recommendation (“R&R”), concerning whether the plea should

be accepted and a finding of guilty entered.

           Neither party submitted objections to the Magistrate Judge’s R&R in the fourteen days after

it was issued.

           On de novo review of the record, the Magistrate Judge’s R&R is adopted. Defendant Ortiz-

Alvarez is found to be competent to enter a plea and to understand his constitutional rights. He is
 Case: 4:19-cr-00687-SO Doc #: 23 Filed: 05/27/20 2 of 2. PageID #: 90
aware of the charges and of the consequences of entering a plea. There is an adequate factual basis

for the plea. The court finds the plea was entered knowingly, intelligently, and voluntarily. The plea

agreement is approved.

         Therefore, Defendant Selvin Rosendo Ortiz-Alvarez is adjudged guilty to counts 1 and 2

of the Indictment, in violation of Title 21 U. S. C. Sections 846. This matter was referred to the U.S.

Probation Department for the completion of a pre-sentence investigation and report. Sentencing will

be on July 9, 2020, at 2:00 p.m. in Courtroom 17A, Carl B. Stokes United States Court House, 801

West Superior Avenue, Cleveland, Ohio.

         IT IS SO ORDERED.

                                                    /s/SOLOMON OLIVER, JR.
                                                    UNITED STATES DISTRICT JUDGE
May 27, 2020
